EXHIBIT 10.18




China Construction Bank Credit Facility Approval Notification


Reviewer: China Construction Bank Zhejiang Branch Approval #:
PIFU330000000N201649648
Customer name: Hardinge Precision Machinery (Jiaxing) Co., Ltd
Customer Code: 303890000000348444
Application Type: newly added Business category: common credit application
Applicant: China Construction Bank Jiaxing Branch
Business Unit: China Construction Bank Jiaxing Branch
Opinion: Approved


Detailed Approval Opinion


Business Review Decision Notification from China Construction Bank Zhejiang
Branch
Notification #. 1982 (2016) CCB. Zhejiang. Loan


Approval to Hardinge Precision Machinery (Jiaxing) Co., Ltd Credit


China Construction Bank Jiaxing Branch,


It’s decided as below about the RMB20.0 million credit applied from your side
under No. 283
(2016) Principal Bank Credit Facility Review meeting,


It’s approved to provide Hardinge Precision Machinery (Jiaxing) Co., Ltd RMB20.0
million working
capital loan credit facility validity in one year under mortgage of Hardinge
Precision Machinery
(Jiaxing) Co., Ltd’s building and land use right.


Some reminders,


1. Gradually adjust client credit facility usage structure more for notes and
low risk working
capital facility with overall risk under control.


2. Monitor debtor’s stability of continual operations, financial position
change, and cash flow
with good control from any liquidity risks.


3. Ensure effective and adequate mortgage that compliance with our internal
policies. Continually monitor mortgage valuation change to make sure released
credit facility fully protected or asking for added mortgage to minimize our
unprotected credit.


4. Monitor the debtor’s intercompany transactions to prevent from risks of funds
and profits
transfer to related companies.
5. Monitor debtor’s cash balances and sales collection, and verify its vendors,
customers, inventory and revenue recognition accuracy and according risk prevent
actions.
6. Reasonably define credit conditions as added investment, guaranty dividend
payment etc.


Han Jun is responsible for credit facility stated above.


Credit Approval Department
13th Dec 2016






--------------------------------------------------------------------------------

EXHIBIT 10.18


Customer credit assessment ratting: Rate 8
Contingency Liability Balance: RMB30.0 million Liability Ratio: 65
Credit facility amount: RMB20.0 million Currency: RMB
Amount before discount: RMB20.0 million Finalized credit level: Level 6
Credit Type: Working capital loan Revolving
Validity extension: one Year


Review Date: 13th Dec 2016
Approved by: China Construction Bank Zhejiang Branch
Approved Date: 13th Dec 2016


